 1   JOSH NEWTON (CA Bar No. 300264)
     jn@karnopp.com
 2   SARAH MONKTON (OR Bar No. 196018)
 3   srm@karnopp.com
     KARNOPP PETERSEN LLP
 4   360 SW Bond Street, Suite 400
     Bend, Oregon 97702
 5   TEL: (541) 382-3011
     FAX: (541) 383-3073
 6
     Of Attorneys for Plaintiffs
 7

 8

 9

10                                     UNITED STATES DISTRICT COURT
11                                 EASTERN DISTRICT OF CALIFORNIA
12   PUBLIC TIMBER PURCHASERS'                      Case No. 2:19-cv-01087-MCE-KJN
     GROUP, an Oregon nonprofit corporation,
13   and SIERRA PACIFIC INDUSTRIES, a
     California stock corporation,                  ORDER MODIFYING JAN. 31 SCHEDULING
14                                                  ORDER
                         Plaintiffs,
15           v.
16   UNITED STATES DEPARTMENT OF
     AGRICULTURE, UNITED STATES
17   FOREST SERVICE; RANDY MOORE,
     Regional Forester, Pacific Southwest
18   Region, United States Forest Service, in his
     official capacity; and SCOTT RUSSELL,
19   Forest Supervisor, Shasta-Trinity National
     Forest, United States Forest Service, in his
20   official capacity,
21                       Defendants.
22

23                                                   1.
24           On February 28, 2020, Plaintiffs and Defendants jointly moved the Court for an order
25   modifying the Order Modifying Jan. 6 Scheduling Order, dated January 31, 2020 (Dkt. 30)
26   (“Jan. 31 Scheduling Order”).
27   ///
28
     ORDER MODIFYING JAN. 31 SCHEDULING ORDER        1
                                                                                      16152-007/1568060_2
 1                                                    2.

 2           Being fully advised, the Court hereby finds and orders as follows:

 3       a. The parties’ motion for an order modifying the Jan. 31 Scheduling Order was made in

 4           good faith and for good cause;

 5       b. The Pretrial Order is modified to incorporate the following briefing schedule; and

 6                    Briefing Schedule for Cross-Motions for Summary Judgment
 7           Event                    Description                            Deadline
 8             1.     Deadline for Plaintiffs to file Motion for   March 27, 2020
                      Summary Judgment
 9             2.     Deadline for Defendants to file              April 24, 2020
10                    Opposition to Plaintiffs’ Motion for
                      Summary Judgment and Defendants’
11                    Cross-Motion for Summary Judgment
               3.     Deadline for Plaintiffs to file Reply in     May 22, 2020
12                    Support of Plaintiffs’ Motion for
                      Summary Judgment and Opposition to
13                    Defendants’ Cross-Motion for Summary
14                    Judgment
               4.     Deadline for Defendants to file Reply in     June 12, 2020
15                    Support of Defendants’ Cross-Motion for
                      Summary Judgment
16             5.     Oral argument on cross-motions for           To be set by the Court
                      summary judgment.
17

18       c. The parties are relieved of the requirement pursuant to Local Rule 260 to prepare and file
19           a Statement of Undisputed Facts in connection with their cross-motions for summary
20           judgment.
21      IT IS SO ORDERED.
     Dated: March 5, 2020
22

23

24

25

26
27

28

     ORDER MODIFYING JAN. 31 SCHEDULING ORDER         2                                 16152-007/1568060_2
 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on this 28th day of February, 2020, I filed a true and correct copy of
 3   the foregoing document with the Clerk of the Court for the United States District Court – Eastern
 4
     District of California via the CM/ECF system. Participants in this case who are registered
 5
     CM/ECF users will be served by the CM/ECF system.
 6

 7                                                 KARNOPP PETERSEN LLP
 8
                                                   /s/ Sarah R. Monkton
 9                                                 SARAH R. MONKTON, PHV
                                                   Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     CERTIFICATE OF SERVICE                            1
                                                                                           16152-007/1568060_2
